Title: To Benjamin Franklin from Peter Collinson, 27 March 1751
From: Collinson, Peter
To: Franklin, Benjamin



Londn March 27 [1751]
I am now so prodigiously Engagd as well in my publick business as on Account of our very great National loss the Death of the Prince of Wales that I can only acknowledge the Receipt of thy kind Letters with the Tracts Inclosed.
I have sent per Capt. Richey in the Beulah the Magazins for Febuary.
I am thy sincere friend
P Collinson


Prince of a short Illness an Inflammatory Fever Died the 20th Universally Lamented.
I shall be much obliged at thy Leisure to give mee an account of the Numbers of People that annual come over for Tenn years past or more.
I am Vex’d to see J: Bartrams Journal printed with so many Faults. Whiston is greatly to Blame. My Friend would have Corrected the press, but to Save a little Trouble of sending It, He would do it himself.
Thy Experiments when Cave will think fitt to Deliver them will appear with More Advantage and Less Faults to the publick but there is no Excuseing his Delitoriness for all Has been ready for some time past only wants the small Engraving of the Instruments in thy first Letter which are but few.
There is a parcell for Jno. Bartram.

 Addressed: For  Benn: Franklin Esqr  in Philadelphia  Per the Beulah



